Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not fully persuasive. 
Regarding Morriss, the arguments are persuasive and the rejection has been withdrawn.
Regarding Chau and claim 1, Applicant argues a “single mention” of use at the aortic valve is insufficient.  Examiner disagrees because Chau teaches use at any of the native heart valves and specifically states the disclosed examples are not limiting (abstract, column 1 lines 13-24, column 7 line 66 – column 8 line 11).
Regarding Chau and claims 7-12, the amendments overcome the prior rejection of Chau.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cao.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23, “said mounting arm” lacks antecedence. 

Claim Objections
Claim 5 is objected to because of the following informalities:  “tappers” should read “tapers”.  
Claim 10 refers to a second group of connecting elements while a first group was not recited, and appears to be a typographical error.
Claim 20 appears to contain a grammatical error (“but not affect the function of the heart”).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7,13,14,16,20,21,23,24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chau et al. USPN 9414918 (“Chau”).
Chau discloses an obstructing device comprising a hollow tubular member having proximal and distal ends and a grasping arm 24 extending distally from the proximal end and the distal end is closed or comprises a small orifice (Figures 6-8, column 10 lines 19-20).  
Regarding claim 2-4, a membrane self expandable membrane may be disposed on the inside and/or outside of the frame 140 formed of self expanding wires (Column 10 lines 17-26).
Regarding claim 5, the tubular member may taper distally. See Figures 19-20.
Regarding claim 6, a thin gap is formed between the arm and body (see Figures 6-7.
Regarding claim 7, the arms may comprise a first group of connecting elements as broadly recited (lateral portions of arm 24). 
Regarding claim 13, a proximal loop formed by the arm is shown in Figure 7
Regarding claim 14, two distal loops are shown in Figure 8. skeleton 140 comprises cylindrical loops at the proximal and distal ends and face one another and are aligned along the tubular body.
Regarding claim 16, grasping arm is considered to include a loop at its distal end as shown in Figure 7.
Regarding claim 20, the embodiment of Figure 68 describes small distal opening for passage of a guidewire and allows minimal blood flow, if at all.
Regarding claim 21, Chau discloses attachment to a single cusp (Col. 8 lines 61-67.
Regarding claim 23, the description at column 3 lines 44-65 clearly describe the wire framework is optional.
Regarding claim 24, Chau discloses the device of claim 1 may be implanted at the aortic valve and the tubular body inflates and deflates with systole/diastole.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chau as applied to claims 1-7,13,14,16,20,21,23,24 above, and further in view of Cao USPUB 20180185154.
Chau meet the limitations of claims 7-12 and 22 as described supra, but may be considered lacking the express disclosure of first and second groups of needles, pins or spikes for anchoring the device to the valve leaflet as claimed.  Cao teaches slanted needles/spike structures are well known in the art for attaching a valve prosthesis to leaflets and the number, size and distribution can be selected to provide a desired degree of securement. See paragraph [0082].  It would have been obvious before the effective filing date of the claimed invention to provide groups of needles, barbs, or pins on the tubular surface and grasping arm of Chau in order to provide a known securing means between the device and the leaflet as taught in Cao.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chau as applied to claims 1-7,13,14,16,20,21,23,24 above, and further in view of Mayer USPUB 2017/0360559.
Chau meet the limitations of claim 19 as described supra, but lacks the express disclosure of the membrane comprise pericard.  Mayer teaches heart valve prostheses were well known in the art to be formed from synthetic or biological tissue including pericardial tissue.  See paragraphs [0025-0026]. It would have been obvious before the effective filing date of the claimed invention to use pericardial tissue for the membrane of Chau in order to provide a known biocompatible material for the device as taught in Mayer.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach nor substantially render obvious a method for implanting an obstructing device on a heart valve cusp or leaflet, wherein said obstructing device comprises a hollow tubular member comprising:
a. a distal opening at its distal end;
b. a substantially tubular surface extending proximally from said distal opening;
c. a proximal end;
wherein said obstructing device further comprises a grasping arm extending proximally from said opening at the distal end;
wherein the proximal end is either closed or includes a small orifice;
wherein the grasping arm comprises a loop at its proximal end; and
wherein said obstructing device comprises a proximal loop attached to a proximal portion of the hollow tubular member;
wherein said method comprises:
creating an opening in a blood vessel;
inserting an introducer sheath;
inserting a guide wire through the introducer sheath and passing it through the blood vessel all the way to the heart valve and therethrough to the respective heart chamber;
providing an inner sheath passing through the obstructing device proximal loop, and providing that said inner sheath comprises a thickened portion placed proximal to said proximal loop,
passing the inner sheath over said guide wire until said device is placed in said respective heart chamber;
providing a string inserted through the introducer sheath and passing via an opening in the inner sheath distal to said distal loop, and passing through the grasping arm loop and back via said opening in the inner sheath to the introducer sheath, such that both ends of said string extend from the introducer sheath,
pulling the two ends of said string proximally thereby opening the grasping arm;
positioning the obstructing device to the correct intended position;
pulling the obstructing device proximally;
releasing said two ends of said string distally thereby causing the grasping arm to close;
proximally retrieving one end of said string until said string exits the grasping arm loop and continuing to proximally retrieve said string until said string is fully retrieved;
proximally retrieving the inner sheath;
proximally retrieving said guide wire;
removing said introducer sheath.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774